Exhibit 10.20

February 22, 2007

Amended offer

Mr. Helmut Wilke

[***]

Dear Helmut:

We are pleased to offer you a position with Extreme Networks (the “Company”) as
Senior Vice President Worldwide Sales and corporate officer, reporting to me,
Mark Canepa. Should you decide to join us, you will receive a semi-monthly
salary of $11,458.33 (which would equal $275,000 on an annualized basis), less
applicable taxes and withholdings, in accordance with the Company’s normal
payroll procedures. In addition, you will receive a deferred sign-on bonus of
$12,500, less applicable taxes and withholdings, upon completion of your first
175 consecutive days of employment with the Company and an additional $12,500,
less applicable taxes and withholdings, upon the first anniversary of your date
of hire.

As Senior Vice President Worldwide Sales, your full annual variable compensation
at attainment of 100% of the Company’s FY’07 Sales Revenue Plan will be $175,000
(less all applicable taxes and withholding). Given a worldwide FY’07 revenue
goal of $387,000,000, your commission rate will be .0452% of each revenue
dollar. You will also be eligible to participate in the FY07 Executive Bonus
Plan (EIP) with an annual target of $75,000. This annual target amount will be
pro-rated by your amount of time as a regular employee in your first fiscal year
of participation in the plan (FY2007). The pro-rata EIP target bonus will be
paid if you and the Company meet established performance objectives tied to
Gross Margin, Employee Attrition and Operating Profit performance. Details of
the fiscal year 2007 Executive Incentive Program will be provided to you after
you begin your employment with the Company. Your EIP performance metrics will be
established shortly following your start date with the Company. The Company
retains the right to change or amend the EIP at any time.

As a Company employee, you are also eligible to receive certain employee
benefits including stock options. Subject to the approval of the Board of
Directors, you will be granted a one-time option to acquire 500,000 (Five
hundred thousand) shares of Common Stock. The exercise price of these shares
will be equal to the closing price of the Common Stock on the date determined by
the Board of Directors. One-fourth (1/4) of these shares will vest one year from
your date of hire, provided that you are still employed by the Company at that
time. The remaining shares will vest monthly over the following three years, at
a rate of 1/48th of the entire option each month, so long as your employment
with the Company continues. The grant will be subject to the terms and
conditions of the Company’s stock option agreements. You agree to execute all
agreements necessary to effectuate this grant.

The Company also has a policy of providing a Change in Control Severance Plan
for its executive officers in the event of an acquisition of the Company. Those
provisions will be set forth in your Executive Change in Control Severance
Agreement and will be the same as those currently in effect for the other
executive officers of the company. A copy of the Plan document has been enclosed
for your information.

If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company will have a similar right and



--------------------------------------------------------------------------------

may conclude its employment relationship with you at any time, with or without
cause. This letter, along with any agreements relating to proprietary rights
between you and the Company, set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed by the Company and by you.

The Company also agrees that you will have a severance arrangement as follows:
In the event that you are terminated by the Company at any time other than for
cause, the Company will pay you the equivalent of six (6) months base salary.
Termination for cause would include but is not limited to, incidences of fraud
or commission of a felony, failure to attend work on a regular basis, a material
breach of the Company’s policies or failure to follow a specific written
instruction from the President, CEO or the Board of Directors. You agree that as
a condition to receiving such payment, you will sign a release of claims.

In the event of any dispute of claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
and claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment), you and the Company agree that all
such disputes shall be fully resolved by confidential, binding arbitration
conducted by a single arbitrator through the American Arbitration association
(“AAA”) under the AAA’s National Rules for the Resolution of Employment Disputes
then in effect, which are available online at the AAA’s website at ww.adr.org.
You and the Company hereby waive your respective rights to have any such
disputes or claims tried before a judge or jury. Notwithstanding the above,
however, we agree that this arbitration provision shall not apply to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the Company’s trade secrets or proprietary information.

This offer is contingent upon your signing the enclosed Employee Inventions and
Proprietary Rights Assignment Agreement, and upon your ability to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Please bring this documentation, such as a passport or
driver’s license and an original social security card, to your Employee
Orientation. Such documentation must be provided to us within three (3) business
days of your date of hire, or our employment relationship with you may be
terminated.

To indicate your acceptance of the Company’s offer, please sign and the space
provided below and return to [***] in our HR Extreme Networks at 3585 Monroe
Street, Santa Clara, CA 95051. A duplicate original is in enclosed for your
records. This offer of employment, if not accepted, will expire in 5 (five)
business days from the date of this letter. Based on our discussions, it is
anticipated that you will begin employment no later than April 1, 2007.

Upon accepting our offer, all new employees will receive a benefits package. If
you have any benefit related questions, please contact [***] at [***].

Helmut, we look forward to welcoming you to Extreme Networks and we believe you
will make an important contribution to the Company, in what should be a rich and
rewarding experience. If you have any questions, please feel free to contact me
at [***].



--------------------------------------------------------------------------------

Sincerely, /s/ Mark Canepa

EXTREME NETWORKS, INC

Mark Canepa

President and CEO

I agree and accept employment with Extreme Networks, Inc. on the terms set forth
in this agreement.

/s/ Helmut Wilke     February 24, 2007 Helmut Wilke     Date

My start date will be

 

April 1, 2007

[*** – Each item denoted with three asterisks in this document is immaterial
contact information that has been redacted for purposes of personal privacy.]